By the Court.
All the exceptions are to the admissibility uf evidence, and none of them can be sustained. The statements published in newspapers regularly taken by the plaintiff were competent upon the question whether he knew that Spencer had withdrawn from the partnership before the contract sued on was made. The plaintiff’s affidavit to the proof of his claim in bankruptcy against the other partners was admissible upon the same question, and to contradict his testimony that he supposed Spencer to be a member of the partnership, and relied upon him in making the contract. It would have been futile to give the plaintiff notice to produce a letter which he testified he had not in his possession and had never received.

Exceptions overruled.